DETAILED ACTION
Claims 1-20 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.  	Claims 2, 3, 6, 7, 13, 14, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

   	Claim 2 recites the following: The method of claim 1, further comprising: 
  	storing each of the computed number of poses in a lookup table; 
  	wherein the selecting includes retrieving, for each feature point in the image, the one of the number of computed poses from the lookup table with the corresponding particular time that is closest to the corresponding particular computed time.

    	Based on the claim as currently constructed, it is unclear to one of ordinary skill in the art, as to what is meant by “the corresponding particular time”? There is no prior mentioning of what is considered “the corresponding particular time”. The closest mentioning of a “particular time” is “the corresponding particular computed time” and “particular capture time”, but based on the claim as currently constructed, it is unclear as to if “the corresponding particular time” is referencing the aforementioned times, or a completely different time? Corrective action is required. Claims 3, 6, 7, 13, 14, 17, and 18 are rejected as well as claiming the same subject matter as rejected claim 2. 

4.  	Claim 2 recites the limitation "the corresponding particular time" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

5.  	Claim 3 recites the limitation "the corresponding particular time" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

6.  	Claim 6 recites the limitation "the corresponding particular time" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

7.  	Claim 7 recites the limitation "the corresponding particular time" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

8.  	Claim 13 recites the limitation "the corresponding particular time" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

9.  	Claim 14 recites the limitation "the corresponding particular time" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

10.  	Claim 17 recites the limitation "the corresponding particular time" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

11.  	Claim 18 recites the limitation "the corresponding particular time" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


12.  	Claims 1, 4-11, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roumeliotis et al (US 2019/0368879 A1). 

   	As per claim 1, Roumeliotis discloses a method for visual-inertial tracking with a mobile device having a motion detector and a camera system including a first rolling shutter camera (figs. 1 and 2, vision-aided inertial navigation system (VINS) 10, para 0023-0026), the method comprising: 
  	obtaining an initial pose for the first rolling shutter camera (figs. 1 and 2, VINS 10, estimator 22 obtains an initial pose, see para 0040); 
  	capturing, during a capture period, an image of an environment using the camera system, the image including feature points, each feature point captured at a particular capture time during the capture period (figs. 1 and 2, VINS 10 navigates an environment and captures a plurality of feature points at a time, see para 0023-0026 and 0045) ; 
  	sensing, during the capture period, movement of the mobile device with the motion detector (figs. 1 and 2, VINS 10, IMU 16, para 0030); 
  	computing a number of poses for the first rolling shutter camera based on the initial pose and the sensed movement, each computed pose corresponding to a particular computed time within the capture period, wherein the number of computed poses is responsive to the sensed movement of the mobile device (figs. 1, 2, and 6, VINS 10, discloses the ability to compute several poses using image source 12 (i.e. rolling shutter camera), based on the IMU 16 and estimator 22, see associated written description, also see para 0041, 0107 and 0116); 
  	selecting, for each feature point in the image, one of the number of computed poses by matching the particular capture time for the feature point to the particular computed time for the computed pose (figs. 1 and 2, VINS 10, para 0040 and 0041); and 
  	determining a position of the mobile device within the environment using the feature points and the selected computed poses for the feature points (figs. 1, 2, and 6, VINS 10, para 0105, 0107, and 0116).

   	As per claim 4, Roumeliotis further discloses the method of claim 1, wherein the camera system is a multi-camera camera system further comprising at least a second rolling shutter camera (fig. 2, VINS 10, image source 12, para 0026 and 0029). 

  	As per claim 8, Roumeliotis further discloses the method of claim 1, wherein the determining the position comprises applying a simultaneous localization and mapping (SLAM) algorithm using the feature points and the selected computed poses for the feature points (para 0019). 

  	As per claim 9, Roumeliotis further discloses the method of claim 1, wherein the sensing movement comprises at least one of: 
  	sensing motion with an inertial measurement unit (IMU) (fig. 2, VINS 10, IMU 16); or 
  	sensing a rate of change in position of the mobile device responsive to coordinates from a global positioning system (GPS).

  	As per claim 10, Roumeliotis further discloses the method of claim 1, wherein the number of computed poses is less than the number of feature points (Roumeliotis discloses multiple features per pose, para 0008).

   	As per claim 11, Roumeliotis further discloses a visual-inertial tracking system for determining a position of an eyewear device within an environment (fig. 2, VINS 10, which may be a wearable device such as smartglasses (i.e. eyewear device), para 0023-0026), the system comprising: 
  	a motion detector; 
  	a first rolling shutter camera; 
  	an eyewear device comprising the motion detector, the first rolling shutter camera, a processor (fig. 7, processor 710), and a memory (fig. 7, memory 730); and 
  	programming in the memory, wherein execution of the programming by the processor configures the eyewear device to obtain an initial pose for the first rolling shutter camera, capture, during a capture period, an image of an environment using the camera system, the image including feature points, each feature point captured at a particular capture time during the capture period, sense, during the capture period, movement of the mobile device with the motion detector, compute a number of poses for the first rolling shutter camera based on the initial pose and the sensed movement, each computed pose corresponding to a particular computed time within the capture period, wherein the number of computed poses is responsive to the sensed movement of the mobile device, select, for each feature point in the image, one of the number of computed poses by matching the particular capture time for the feature point to the particular computed time for the computed 33ANON-261US 1 pose; and 
  	determine a position of the mobile device within the environment using the feature points and the selected computed poses for the feature points (claim limitations have been discussed and rejected, see claim 1 above). 

  	As per claim 15, Roumeliotis further discloses the system of claim 11, wherein the system further comprises a multi-camera camera system comprising a second rolling shutter camera (fig. 2, VINS 10, image source 12, para 0026 and 0029).

  	As per claim 19, Roumeliotis further discloses the system of claim 11, wherein the number of computed poses is less than the number of feature points (Roumeliotis discloses multiple features per pose, para 0008).

   	As per claim 20, Roumeliotis further discloses a non-transitory computer-readable medium storing program code for balancing pose accuracy and computation load during visual-inertial tracking when executed by an eyewear device having at least one rolling shutter camera, a processor, a memory, and a motion detector, the program code, when executed, is operative to cause an electronic processor to perform the steps of: 
  	obtaining an initial pose for the at least one rolling shutter camera; 
  	capturing, during a capture period, an image of an environment using the at least one rolling shutter camera, the image including feature points, each feature point captured at a particular capture time during the capture period; 
  	sensing, during the capture period, movement of the mobile device with the motion detector; 35ANON-261US 1
  	computing a number of poses for the at least one rolling shutter camera based on the initial pose and the sensed movement, each computed pose corresponding to a particular computed time within the capture period, wherein the number of computed poses is responsive to the sensed movement of the mobile device; 
  	selecting, for each feature point in the image, one of the number of computed poses by matching the particular capture time for the feature point to the particular computed time for the computed pose; and 
  	determining a position of the mobile device within the environment using the feature points and the selected computed poses for the feature points (claim limitations have been discussed and rejected, see claims 1 and 11 above). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.  	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roumeliotis et al (US 2019/0368879 A1).   

   	As per claim 5, Roumeliotis discloses the method of claim 4, further comprising the steps of: 
  	obtaining another initial pose for the second rolling shutter camera; 
  	capturing, during another capture period, a second image of the environment using the second rolling shutter camera, the image including feature points, each feature point captured at a particular capture time during the other capture period;
  	sensing, at a plurality of times during the other capture period, movement of the mobile device with the motion detector; 
  	computing a number of poses for the second camera based on the initial pose and the sensed movement, each second camera computed pose corresponding to a particular computed time within the other capture period, wherein the number of second camera computed poses is responsive to the sensed movement of the mobile device during the other capture period; 
  	selecting, for each feature point in the second image, one of the number of second camera computed poses by matching the particular capture time for the feature point to the particular computed time for the computed pose; and 
  	determining the position of the mobile device within the environment using the feature points for the first image, the feature points for the second image, and the selected computed poses for the feature points (claim limitations have been discussed and rejected, see claim 1 above). 

   	Roumeliotis teaches the above method as disclosed in claim 5 (see rejected claim 1 above), except as applied to a second image exposure/period. However, Roumeliotis discloses that within VINS 10, image source 12 can be comprised of multiple cameras to produce information for 2D or 3D images, as well as stereo vision system imaging (Roumeliotis, fig. 2, VINS 10, image source 12, see associated written description, also see par 0026 and 0029). 

    	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the VINS system as disclosed by Roumeliotis, to have 2 cameras for imaging an environment at two different periods, because doing so would provide a more efficient way of imaging a larger area/scene, thus enhancing the VINS system to calculate more poses and feature points. 

  	As per claim 16, Roumeliotis further discloses the system of claim 15, wherein the programming in the memory, when executed by the processor further configures the eyewear device to obtain another initial pose for the second rolling shutter camera, capture, during another capture period, a second image of the environment using the second rolling shutter camera, the image including feature points, each feature point captured at a particular capture time during the other capture period, sense, at a plurality of times during the other capture period, movement of the mobile device with the motion detector, compute a number of poses for the second camera based on the initial pose and the sensed movement, each second camera computed pose corresponding to a particular computed time within the other capture period, wherein the number of second camera computed poses is responsive to the sensed movement of the mobile device during the other capture period, select, for each feature point in the second image, one of the 34ANON-261US 1 number of second camera computed poses by matching the particular capture time for the feature point to the particular computed time for the computed pose, and determine the position of the mobile device within the environment using the feature points for the first image, the feature points for the second image, and the selected computed poses for the feature points (claim limitations have been discussed and rejected, see claims 1 and 5 above). 


14.  	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roumeliotis et al (US 2019/0368879 A1) in view of Cuervo et al (US 2018/0108110 A1). 

  	As per claim 12, the system of claim 11, further comprising: 
  	a lookup table stored in memory, wherein each of the computed number of poses is stored in the lookup table.

  	Roumeliotis fails to teach the limitations as recited above in claim 12. However, Cuervo discloses a head mounted device (HMD) 102, wherein poses captured are stored in cache 104 as a lookup (figs. 1 and 2, HMD 102, cache 104, cache generator 202, cache storage 204, and cache manager 206, see associated written description, also see para 0030). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Roumeliotis in view of Cuervo, as a whole, by incorporating the cache memory as disclosed by Cuervo, into the imaging system as disclosed by Roumeliotis, because doing so would provide a more efficient way of looking up a particular pose, thus enhancing the speed and efficiency of the imaging system. 


Allowable Subject Matter
15.  	Claims 2, 3, 6, 7, 13, 14, 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697